Citation Nr: 1506567	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a pressure wound, right heel.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned during a July 2014 Board hearing.  A copy of the hearing transcript (Transcript) has been associated with the record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a pressure wound, right heel, was at least as likely as not incurred during his stay at the Huntington, West Virginia VA Medical Center (VAMC) during a period of in-patient detoxification from November 10, 2010, through December 10, 2010; and any current residuals of a pressure wound, right heel, are the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a pressure wound, right heel, as a result of VA treatment have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014); VAOGCPREC 05-01 (February 5, 2001).






REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board has granted entitlement to benefits pursuant to 38 U.S.C.A. § 1151 due to VA treatment.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran's claim for 38 U.S.C.A. § 1151 benefits was received in April 2011.  For claims filed on or after October 1, 1997, the provisions of 38 U.S.C.A. § 1151 require that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA.  
38 U.S.C.A. § 1151 (West 2014); see VAOPGCPREC 01-99 (February 16, 1999). 

In such cases, compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability or death was service-connected.  A disability is a qualifying additional disability if the it was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination, furnished under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2014). 

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32, that are immaterial under the circumstances of a case, will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

Here, the Veteran asserts that, during a period of in-patient treatment for alcoholism in 2010, he was comatose for as many as three weeks and required 24-hour nursing care for two weeks.  During that treatment, per his testimony, he developed a pressure ulcer on his right foot, first noticed by his then-spouse (a registered nurse).  He indicated that the sore was purple, like a blood blister, and then started tearing.  The Veteran further testified that subsequent, repeated skin grafts were not successful.  See Transcript, pp. 5-6.  The Veteran stated that he had never had a problem with his right heel prior to that period of treatment, and that he has received continuous treatment ever since.  See Transcript, pp. 8-9.  He reported difficulty walking, pain, and other residuals.  See Transcript. P. 12.  He also testified that he was not aware, in writing or otherwise, that such VA treatment may result in a heel sore.  See Transcript, p. 13.

An opinion was provided by a VA examiner in October 2011.  It was noted that, after a careful review of the Veteran's VA claim file, a diagnosis of a pressure ulcer of the right heel was entered in January 2011.  After that ulceration, the Veteran was followed by the VAMC.  He underwent multiple tissue implantation procedures, with good granulation noted in September 2011.  At that time, callus formation surrounded the ulcer, which was healing with no evidence of infection.  The examiner opined that, based upon this evidence, the VAMC took appropriate action in an appropriate time frame, and therefore there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC in furnishing hospital care and subsequent treatment.

The Board notes, however, that this opinion does not address the critical issue in this matter.  The question at issue is whether VA care is at fault as to the causation of the pressure sore, not whether the subsequent treatment for this wound was adequate.  Consequently, since this opinion fails to address the single issue at the core of this case, it is of no probative value in the context of this appeal.

In analyzing the facts of this case, the primary hurdle in asserting a claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is to determine whether there is an additional disability that was caused by VA treatment.  Importantly, it is not enough to show that the Veteran received care and then had an additional disability.  The evidence must show that the hospital care resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).

The U.S. Court of Appeals for Veterans Claims (Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have addressed this issue of what is considered "causation" in terms of claims pursuant to 38 U.S.C.A. § 1151.  One key matter that has been addressed, which is important in this case, is whether there has to be some action on the part of VA medical personnel to establish causation.  In other words, if the Veteran acquired a bed sore while under the care of the VAMC, is this fact alone enough to satisfy the causation requirement?  Or, must it be shown that an actual procedure administered by VA medical caused him to contract a pressure wound to the right heel?

The Federal Circuit determined that the injury need not be a result of the fault or action of VA personnel; the fact that an injury occurred as a circumstance of being in the hospital was enough to establish the causation requirement for compensation purposes.  Jackson v. Nicholson, 433. F.3d. 822 (Fed. Cir. 2005).  

The Federal Circuit further noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  38 U.S.C.A. § 1151(a)(1).  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  38 U.S.C.A. §§ 1151(a)(1)(A), 1151(a)(1)(B).  Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event." 

In Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013), the Federal Circuit found that there was no question that the Veteran's injury met section 1151's second causation element since it was proximately caused by VA's failure to properly install and maintain the grab bar in the VA medical facility's restroom.  The sole remaining issue was whether his injury was "caused" by the medical treatment or hospital care he received from VA.  After reviewing the language of the statute and its legislative history, the Federal Circuit noted that there was nothing in the plain language of section 1151 that required a veteran's injury to be "directly" caused by the "actual provision" of medical care by VA personnel.  Instead, the statute requires only a "causal connection," which includes injuries that occur in a VA facility as a result of VA's negligence.  Accordingly, the Federal Circuit found that there was nothing to indicate that Congress had intended to preclude compensation for injuries stemming from VA's failure to properly install and maintain the equipment necessary to provide health care services, and stated that if Congress had wanted to impose a requirement that the "direct" cause of a veteran's injury must be the "actual" medical treatment provided by VA personnel, it could readily have inserted such a requirement into the statutory text. 

The Federal Circuit cautioned, however, that section 1151 does not cover every injury sustained by a veteran in a VA facility.  Citing to Brown v. Gardner, 513 U.S. 115 (1994), the Federal Circuit noted that the statute does not extend to "remote consequences" of hospital care or medical treatment provided by VA.  The Federal Circuit found that in Viegas, however, that the Veteran's injury was not a "remote consequence" of the treatment he received at a VA facility.  Rather, it occurred because VA failed to properly install and maintain equipment necessary for the provision of his medical care. 

Based on the Federal Circuit Court's holding in Viegas, and because there is no evidence of record to refute the claim that the Veteran's pressure sore of the right heel was acquired in a VA hospital, it does not need to be established that such a disorder was directly caused by the actual provision of medical care by VA personnel.  Further, in light of the Federal Circuit Court's holding in Viegas, if the Veteran acquired the pressure wound as a result of being hospitalized, and he might not have otherwise acquired this wound if he had not been admitted to the VA hospital, then it is irrelevant whether the actual procedures used by the VA medical professionals caused the wound itself. 

In addition to the Federal Circuit Court's findings, VA regulations do not state that VA procedures must have caused the disability, but that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Thus, in determining causation, one would look to whether the disability was a result of the circumstances of being in a hospital for treatment, rather than directly related to the care provided, to determine whether the Veteran's pressure wound, and any current residuals, resulted from care received at the VA hospital.  The Court also has indicated that the circumstances of each case must be weighed to determine the issue of causation due to hospital care.  Bartlett v. Shinseki, 24 Vet. App. 328 (2011) (holding that the determination as to whether a situation involves "hospital care" will depend on a variety of factors, including the nature of the services, the degree of VA control over patient freedom, the mental and physical conditions of the patients, and the foreseeability of potential harms). 

Applying the Federal Circuit Court's reasoning in Viegas, and the Court's reasoning in Bartlett to this case, it would appear that the evidence is at least in relative equipoise as to the issue of causation.  In these cases, all doubt goes to the claimant.  See 38 C.F.R. § 3.102.  It is also worth noting that the Veteran has testified that he never had a right heel wound prior to admission to the VA hospital in November 2010.  Based on the medical evidence of record, it is therefore as likely as not that the Veteran's stay in the VA hospital from November to December 2010 led to his contracting a right heel pressure sore, as he arguably would not have contracted such a wound had he not had a prolonged stay in the VA hospital.

Therefore, the Board finds that the Veteran has cleared the first hurdle in substantiating a claim pursuant to the provisions of 38 U.S.C.A. § 1151(1) , as resolving all reasonable doubt in his favor, the treatment provided by VA resulted in the right heel sore at issue.  The next issue is whether the medical evidence establishes that the Veteran's bed sore was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  As noted, the opinion obtained in October 2011 provides no probative evidence against the claim, as the examiner failed to address the question which is at the crux of this appeal.  Again, however, the Board points out that there is no evidence of record to demonstrate that the Veteran had a pressure wound to the right heel prior to VA treatment, and there is no evidence to refute his claim that he left VA care with such a sore.  As such, the question of whether he received adequate, subsequent care for this disorder is not at issue, and irrelevant to the case at hand.

Without having to address the issue of negligence definitively, it is reasonable to deduce that a reasonable health care provider would not have considered the development of a pressure wound to the right heel, as a result of the Veteran's hospital treatment, to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d).  There is no informed consent of record for the Veteran's period of detoxification at issue.  Thus, the Board cannot determine with any certainty whether a bed sore would have been noted as a possible risk factor for this treatment.  However, given that there is no indication that the risk of such occurrence was mentioned to the Veteran as a possible risk associated with his hospital care, the Board finds that this would not likely be a risk of the type that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

Therefore, viewing the evidence in the light most favorable to the Veteran, the evidence shows that the VA hospital care from November to December 2010 led to the Veteran's right heel sore, for which residuals remain, and that such instance was an event not reasonably foreseeable.  In light of the above, VA compensation under 
38 U.S.C.A. § 1151 is warranted.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a pressure wound, right heel, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


